Citation Nr: 1112844	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from October 1967 to October 1992.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO continued a prior denial for a claim for service connection for a right shoulder disability.  The original RO denial was in May 1993; it addressed a claim for service connection for general arthritis as well as arthritis of the right shoulder.  

In December 2009, the Board remanded this claim for further development.  

The issue of service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A May 1993 RO decision denied service connection for a right shoulder disability; the Veteran did not file a notice of disagreement and the decision became final.  

2.  Evidence received since the May 1993 RO rating decision does relate to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1993 decision that denied the claim of entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2010), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim of service connection for a right shoulder disability.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Finally, in Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

In May 1993, the RO denied the Veteran's claim for a right shoulder disability, claimed as arthritis, because there was no such present disability.  The Veteran did not file a notice of disagreement with this decision and it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  In the June 2006 RO decision, the RO continued the previous denial; the RO found there was no chronicity or continuity of symptomatology.  

Prior to May 1993, the evidence in the claims file consisted of the Veteran's claim, service treatment records and a VA examination report from January 1993.  These records showed an undated X-ray report for the right shoulder (no pathological findings); a June 1976 service treatment record showing right arm muscle strain; a consultation to physical therapy from the same month noting a history of bursitis; several records with reports or complaints of right shoulder bursitis; May 1988 records showing a diagnosis of tendonitis of the right shoulder; and a May 1988 X-ray showing no significant abnormality.  

The January 1993 VA examination report showed arthralgia of the shoulders with no limitation of motion, no external deformity and moderate symptomatology present.  

After May 1993, the evidence in the claims file consisted of VA records, a VA examination reports, and private medical records.  At an October 2002 VA examination, the upper extremities were normal.  In July 2005, the Veteran went to Dr. Crosland for a right shoulder problem.  X-rays were negative and Dr. Crosland originally assessed the Veteran with "either a significant impingement syndrome or more likely adhesive capsulitis."  Dr. Crosland explained that to differentiate, he was going to inject the subacromial bursa.  He did so and the Veteran felt better but his motion did not improve.  Dr. Crosland concluded that the confirmed diagnosis was adhesive capsulitis of the right shoulder.  In an October 2005 record, the same assessment was given and Dr. Crosland noted that the Veteran was an insulin dependent diabetic.  

In January 2006, Dr. Winterton wrote a note stating that the Veteran had a right shoulder operation and would be unable to work for several weeks.  

In a September 2006 VA examination report, a negative opinion was given regarding the Veteran's right shoulder strain and osteoarthritis; there was no direct relationship to service.  In a November 2006 addendum, a negative opinion was given regarding the Veteran's right shoulder strain and osteoarthritis and the Veteran's service-connected diabetes mellitus.  The examiner stated that diabetes mellitus does not cause osteoarthritis.  

The Board finds that new and material evidence has been received because when the claim for service connection was denied in May 1993 there was no showing that he had arthritis in the right shoulder; the evidence shows he now has osteoarthritis in the right shoulder as well as adhesive capsulitis (another form of arthritis).  Under Shade, 24 Vet. App. 110, the Board must reopen the case as the diagnoses are new and a material part of substantiating the claim for service connection for a right shoulder disability.  The additional evidence must be presumed credible according to Justus, 3 Vet. App. at 513.  As a result, the claim is reopened.  



ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder disability and to that extent the claim is reopened.  


REMAND

As explained above and in the Board's December 2009 remand, the Veteran has advanced two theories in his claim for service connection for a right shoulder disability: that it is directly related to service and that it is secondary to his service-connected diabetes mellitus.  Compounding the issue is the fact that the Veteran has separate disabilities for the right shoulder, osteoarthritis (as diagnosed in the September 2009 VA examination) and adhesive capsulitis (as diagnosed in Dr. Crosland's July and October 2005 records).  The Board finds there are currently missing opinions in the file.  

According to Dorland's Illustrated Medical Dictionary 290 (31st ed. 2007) (Dorland's), adhesive capsulitis is an adhesive inflammation between the joint capsule and the peripheral articular cartilage of the shoulder with obliteration of the subdeltoid bursa, characterized by shoulder pain of gradual onset, with increasing pain, stiffness, and limitation of motion.  It's also called adhesive bursitis and frozen shoulder.  Id.  It is different than osteoarthritis, which is a noninflammatory degenerative joint disease seen mainly in older persons and characterized by degeneration of the articular cartilage, hypertrophy of bone at the margins, and changes in the synovial membrane.  Dorland's 1365.  

On remand, the RO should send the file back to the November 2006 examiner, or, if necessary, schedule the Veteran for a new VA examination.  The following must be addressed: 1) whether the Veteran's osteoarthritis is aggravated by his service-connected diabetes mellitus; 2) whether the Veteran's adhesive capsulitis is caused or was aggravated by his service and 3) whether the Veteran's adhesive capsulitis is caused or aggravated by his diabetes mellitus.  If any aggravation is found, the examiner should specify what measurable increase in severity of the right shoulder disability is due to the aggravation.  The examiner should identify the baseline level of the right shoulder disability (prior to aggravation) and the permanent, measurable increase in the severity of the right shoulder disability.  

Accordingly, the case is REMANDED for the following action: 

1.  Return the claims file to the November 2006 examiner or, if necessary, schedule the Veteran for a new VA examination.  The claims file and a copy of this remand must be made available to and be reviewed by the examiners in conjunction with the examination.  The examiner(s) must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  If a new examination is given, all necessary tests should be conducted.  

First, after reviewing the newly received evidence of record, the examiner should revise or confirm the addendum opinion submitted in November 2006.  Second, the examiner should determine whether the Veteran's osteoarthritis is aggravated by his service-connected diabetes mellitus.  If any aggravation is found, the examiner should specify what measurable increase in severity of the right shoulder disability is due to the aggravation.  The examiner should identify the baseline level of the right shoulder osteoarthritis (prior to aggravation) and the permanent, measurable increase in the severity of the right shoulder osteoarthritis.  

Next, the examiner should address whether the Veteran's adhesive capsulitis is caused or aggravated by his service and whether the Veteran's adhesive capsulitis is caused or aggravated by his diabetes mellitus.  Again, if any aggravation is found, the examiner should specify what measurable increase in severity of the right shoulder capsulitis is due to the aggravation.  The examiner should identify the baseline level of the right shoulder capsulitis (prior to aggravation) and the permanent, measurable increase in the severity of the right shoulder capsulitis.  

The examiner should refer to the records referenced in the body of the opinion and remand above.  The rationale for all opinions should be provided.  

2.  Re-adjudicate the Veteran's claim for service connection for a right shoulder disability.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


